Title: To George Washington from Reuben Harvey, 3 March 1794
From: Harvey, Reuben
To: Washington, George


          
            Respected Friend,
            Cork [Ireland] 3d March 1794
          
          Unwilling to break in upon thy Time which is so precious at this critical period, I
            have check’d a very ardent desire of addressing thee those some Months past, but as I
            conceive it my duty (considering the love & affection I have for America) to lay
            before thee some few observations that have occurr’d & impress’d my Mind, I trust
            there needs no farther apology for the liberty now taken. I may
            therefore say that there is, in my poor opinion, a necessity for a residing American
            Consul in Ireland, And that such Consul should be a Native of America, For want of one,
            since my friend Knox’s departure, many Ships & Vessels belonging to the United
            states have suffer’d injurys & insults from British Officers, by having their Seamen
            impress’d, & cajoled to enter in Men of War, whereby considerable losses befel the
            Owners, which would in a good degree have been prevented, had a Consul been in the
            Kingdom to interfere; I believe there were many instances of
            most intolerable insolence & abuse offer’d American Masters of Vessels by Lieuts.
            & other Officers employ’d on the Impress Service; An unreasonable Quarentine was
            enforced here for many Months on all Vessels from New york, tho’ no malignant Sickness
            prevail’d there, And it was only taken off about 2 Weeks ago, in consequence I am apt to think of a letter which I wrote to Thos Pinckney Esqr. the 28.
            of January, requesting his application to the British Minister (who governs every
            material Matter in both Kingdoms) to have the Quarentine removed, as the answer which I
            received dated Feby 7th mention’d that he expected Administration would shortly order it
            to cease. It however gives me concern to inform thee that on
            another Affair of some Moment which I had occasion to trouble the Envoy about he has not
            been even so condescending as to answer any of the letters written him the 4: to the 13:
            Ultimo—The Affair is this; About 6 Weeks ago an American Brig, the Hannah of Kennebeck
            Wm Springer Mastr, laden with 280 pipes of Brandy from Bordx for Philadelphia, put into
            Kinsale a little leaky & rather short of Provisions, In 2 days after her arrival
            there she was seized by the Govr. Col. Browne, on an information, as he alleges, that
            the Cargoe was ship’d by Deputys of the National Convention, & that the Consignee at
            Phila. Thos Lee has been dead some time; The Brandy is mark’d T.L. An Englishman named Thos Cox escaped by the aid of Capt. Springer, in the attire of a
            Sailor, And he is suspected of giving this information, as he pretends that the
            Convention deprived him of considerable property, & he hopes to recover some or all
            of it out of the present contested Cargoe, which is worth above £10.000 Stg: From what I
            can gather it seems likely that the Natl Convention ship’d this Brandy, & three more
            very large Cargoes at same time (all consign’d to Thos Lee) for remittance to Congress
            or for some reciprocal Concern of the two Governments, as the quantity of Brandy was
            very great in these 4 Vessels; I presume not far short of 2000 pipes. I suggested to Thos Pinckney Esqr. that if he could prevail on the
            British Minister to direct a suspension of procedure respecting the Hannah’s Cargoe
            until he could hear from Congress, it might answer a good purpose, as thereby the fact
            would be ascertain’d, but he has disregarded the Master’s & my letters, And I have
            just now received a letter from the poor Man, acquainting me of the Business being put
            into the Proctor’s hands in order to proceed, so that there needs no foresight to see
            that Condemnation will ensue, for Oaths in these Cases are easily had, & the
            temptation of Gain predominates in most trials of the kind, throughout the British
            Dominions, which I am grieved to observe has been fatally felt by too many suffering
            Americans. Indeed I cannot help (through long affection) saying that
            I was astonish’d at seeing American Ships seized & their Cargoes landed in England,
            when found carrying Wheat & flour, the produce of America, to France where they had
            been accustom’d to carry such Goods for many Years—I say I was astonish’d to find no
            publick remonstrance or retaliation or cessation of intercourse adopted by America,
            & I am convinc’d that if on the first capture, instant satisfaction had been
            insisted on, England would have relaxed & your Colours have been respected, equally
            with Russia & other Neutral Powers in the Years 1780 &c. Possibly your Patience
            will ultimately prove a wise Measure, & that the horrid plan (whoever effected it)
            of the Algerine business may cause you to look for & to
            obtain ample Satisfaction which is the ardent wish of A true friend to America And Thy
            sincere Well Wisher
          
            Reuben Harvey
          
          
            P.S. The 3 other Vessels with Brandy, were
            Ship Aurora
            Ship Merchant
            Brig Columbia
          
        